UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4980



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTHONY BROWN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-598)


Submitted:   July 26, 2006                 Decided:   November 2, 2006


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, A. Bradley Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Anthony Brown was convicted by a jury of possession with

intent to distribute fifty or more grams of cocaine base (crack)

and a quantity of cocaine, 21 U.S.C. § 841(a), (b)(1)(A) (2000)

(Count 1), and possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1) (2000) (Count 2).         He was sentenced as an armed

career criminal to a term of 262 months imprisonment.           18 U.S.C.A.

§ 924(e) (West 2000 & Supp. 2006); U.S. Sentencing Guidelines

Manual § 4B1.4 (2003).       Brown appeals his sentence, arguing that,

under Blakely v. Washington, 542 U.S. 296 (2004), his sentence was

increased based on facts determined by the sentencing judge, not

the jury, in violation of the Sixth Amendment.           We affirm.

             At Brown’s trial, Phyllis Smith testified that she spent

the evening of August 14, 2002, with Brown.          She said he carried a

burgundy backpack which contained crack and a firearm.                 Brown

distributed crack to her and others.           During the evening, Brown

rented   a   motel   room   where   Smith   stayed   while   Brown   left   to

distribute some of the drugs.         Before Brown returned, Smith took

the backpack, left the motel, and shared Brown’s crack with other

people that night.     The next day, afraid that Brown might find her,

Smith went to a bonding company that had represented her in the

past and turned over the gun and the remaining drugs.           The gun was

a loaded .38 caliber revolver.       The backpack contained 101.4 grams

of crack and 177 grams of cocaine powder.                At trial, Brown


                                    - 2 -
testified that the drugs and the gun belonged to Smith.          The jury

convicted Brown on both counts.

           Because Brown had prior state convictions for assault and

battery of a high and aggravated nature, failure to stop for a blue

light, and third degree burglary, the probation officer recommended

that Brown qualified for sentencing as an armed career criminal1

pursuant   to   18    U.S.C.A.   §   924(e).   The   probation    officer

recommended an offense level of 34 under USSG § 4B1.4(b)(3), which

applies when the defendant possessed the firearm in connection with

a drug offense.      Brown had eight criminal history points (category

IV); however, the probation officer recommended that the armed

career criminal designation placed him in criminal history category

VI, which applies if the conditions for offense level 34 are met.

USSG § 4B1.5(c)(2).      The recommended guideline range was 262-327

months.    The district court adopted the presentence report’s

recommendations without objection from Brown, and imposed the

minimum sentence of 262 months imprisonment.

           On appeal, Brown challenges the drug quantity and the

weapon enhancement he received under USSG § 2D1.1, arguing that his

sentence was imposed in violation of the Sixth Amendment in light

of Blakely because these facts were not determined by the jury.        He


     1
      A defendant qualifies for sentencing as an armed career
criminal if he violates § 922(g) and has three prior convictions
for a violent felony or a serious drug offense, committed on
different occasions.   18 U.S.C.A. § 924(e) (West 2000 & Supp.
2006).

                                     - 3 -
also contests his armed career criminal status under Blakely

because the predicate offenses were not charged in the indictment.

Because Brown was sentenced before Blakely or United States v.

Booker, 543 U.S. 220 (2005), was decided, and he did not raise

these issues in the district court, our review is for plain error.

United   States   v.   Olano,   507    U.S.   725,   732-37   (1993);   United

States v. Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005) (discussing

standard).   The Supreme Court held in Booker that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the court

by a preponderance of the evidence violated the Sixth Amendment.

The Court remedied the constitutional violation by making the

guidelines advisory.     Hughes, 401 F.3d at 546 (citing Booker, 543

U.S. at 245).

           First, we note that the district court’s factual findings

concerning the drug amount and Brown’s possession of a firearm did

not affect his sentence because he was sentenced as an armed career

criminal, which increased his offense level to 34 and his criminal

history category to VI under § 4B1.4(b)(3)(A) and (b)(c)(2). Brown

argues that his armed career criminal conviction cannot stand

because the predicate convictions were neither charged in the

indictment nor admitted by him.2          This argument is foreclosed by


     2
      Brown states that he did not admit the prior convictions at
his guilty plea hearing, but this is a misstatement; he was
convicted of the instant offenses by a jury.

                                      - 4 -
United States v. Cheek, 415 F.3d 349, 354 (4th Cir.), cert. denied,

126 S. Ct. 640 (2005) (holding that “the Sixth Amendment (as well

as due process) does not demand that the mere fact of a prior

conviction used as a basis for a sentencing enhancement be pleaded

in an indictment and submitted to a jury for proof beyond a

reasonable doubt.”).

           Moreover, in Shepard v. United States, 544 U.S. 13

(2005), the Supreme Court held that Sixth Amendment protections

apply only to disputed facts about a prior conviction that are not

evident from “the conclusive significance of a prior judicial

record.”    Id.   at    25-26.     Brown’s    prior   record   established

conclusively that he had three convictions for violent felonies

committed on different occasions:        aggravated assault and battery

committed in 1990; failure to stop for a blue light3 committed in

1996; and third degree burglary committed in 2000.

           We   also   conclude   that   no   Sixth   Amendment   violation

occurred with the district court’s application of offense level 34

and criminal history category VI under § 4B1.4, which encompassed

a factual finding that Brown possessed the firearm “in connection

with” the drug offense.4


     3
      See United States v. James, 337 F.3d 387, 391 (4th Cir. 2003)
(failure to stop for blue light constitutes a violent felony under
18 U.S.C.A. § 924(e)(2)(B)(ii)).
     4
      Although Brown does not contest the armed career criminal
sentence on this ground, he raised a Sixth Amendment claim with
respect to the firearm enhancement for the drug offense, thus

                                  - 5 -
            In this circuit, “in connection with” is treated as

analogous to “in relation to,” as used in 18 U.S.C.A. § 924(c)

(West 2000 & Supp. 2006).          United States v. Blount, 337 F.3d 404,

411 (4th Cir. 2003) (construing USSG § 2K2.1(b)(5)).                      In other

words,    the   firearm   must     facilitate   or   have     the   tendency    to

facilitate another offense.          Id.   “‘[T]he firearm must have some

purpose or effect with respect to the . . . crime; its presence or

involvement cannot be the result of accident or coincidence.’” Id.

(quoting    Smith   v.    United    States,   508    U.S.    223,   238    (1993))

(modification in original).           The government has the burden of

proving facts necessary to establish that the firearm was used or

possessed in connection with another felony.                Blount, 337 F.3d at

411 (citing United States v. Garnett, 243 F.3d 824, 828 (4th Cir.

2001)).    The government may meet its burden by showing that the gun

was “present for protection or to embolden the actor,” United

States v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000) (citation

omitted), or that the defendant used the weapon for intimidation or

“prepared for this contingency by keeping the firearm close at

hand.”    Blount, 337 F.3d at 411.

            The jury determined that Brown possessed the firearm                at

the same time that he committed the drug offense.               The evidence at

trial thus established that Brown had prepared to use the gun to

intimidate others, if necessary, by keeping it close at hand, which


putting the issue before this court.

                                      - 6 -
amounts to a finding that he had possessed the gun in connection

with the drug offense.     Blount, 337 F.3d at 411.          We therefore

conclude that the district court’s application of § 4B1.4 was

consistent with Booker.

          Accordingly,    we   affirm    the   sentence   imposed    by   the

district court.5   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




     5
      Brown does not challenge the mandatory application of the
guidelines in his case. The defendant bears the burden of showing
that this error prejudiced him, or “‘affected the outcome of the
district court proceedings.’” United States v. White, 405 F.3d
208, 223 (4th Cir. 2005) (quoting Olano, 507 U.S. at 734). Under
White, a defendant must “demonstrate, based on the record, that the
treatment of the guidelines as mandatory caused the district court
to impose a longer sentence than it otherwise would have imposed.”
405 F.3d at 224.    Although the court imposed a sentence at the
bottom of the guideline range, it would only be speculation to
conclude that the district court would have sentenced Brown to a
lower sentence had it treated the guidelines as merely advisory.

                                 - 7 -